By the Court,

Marcy, J.
The parties ask an opinion as to the right of the plaintiffs in error to assess the'50 acres of the defendant’s land in the town of Lewiston. This de*431pends on the construction to be given to the eighth section of the act for the assessment and collection of taxes, (Laws of 1823, p. 391.) By this section it is enacted, that, “ where the line between two towns divides any occupied lot or farm, the . ,, , , . , i , , .. same shall be taxed m the town where the occupant lives, provided he or she lives on the lot; but if no person resides on the lot or farm as an occupant or owner, then the assessors of the respective towns may each of them tax the parts in their several towns.” The object of this enactment appears to me to be very obvious, and the misconstruction of it has arisen, I apprehend, from the limited meaning which has been given to the word lot when standing alone and disconnected with the words or farm. If the word lot, has not as extensive an import as'the expressions lot or farm, as used both before and after in the same sentence, then no effect whatever can by possibility be given to the words “ or farm.” According to a sound rule of interpretation, such a result is to be avoided if it may be without doing violence to other parts of the law. It is not reasonable to suppose that the legislature meant to distinguish between a farm composed of one lot, and a farm composed of a part of two lots or of two entire lots. The same reasons which suggested the propriety of allowing the occupant or owner to pay the tax on the whole premises occupied by him in one town in the one case, would operate with equal force in the other. The laws on this subject, passed previous to 1823, directed the whole farm to be assessed to the owner residing thereon, in the town in which he lived. Such too is the provision in the Revised Statutes; and it has not been understood that there has been at any time a disposition to modify the tax law in this particular. It appears, by the revisors’ report, that they considered the provision in the Revised Statutes, (vol. 1, p. 389, § 4.) so far as that section is applicable to the question before us, the same as the eighth section of the act of 1823. It may be proper to observe also, that no other construction was ever given to this section at the comptroller’s office, except where the town .line which divided a farm was also a county line.
*432The fifty acres on' which the defendant’s barn was situate, was a part of his farm, and it was properly assessed by the assessors of Cambria, where the defendant lived; and the assessors of Lewiston erred in including it in their assessment
Judgment affirmed.